            Case 4:20-cv-00108-RH-MAF Document 3 Filed 02/24/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF FLORIDA
                                    TALLAHASSEE DIVISION

CYNTHIA HOOGERHEYDE,

                   Plaintiff,

v.                                             CASE NO.:

STARBUCKS CORPORATION,

            Defendant.
_________________________________/

                    DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

         Defendant STARBUCKS CORPORATION hereby submits the following Corporate

Disclosure Statement pursuant to Rule 7.1, Federal Rules of Civil Procedure. Starbucks has no

parent corporation and no publicly held corporation owns 10% or more of its stock.

Dated: February 24, 2020.                      Respectfully submitted,

                                               LITTLER MENDELSON, P.C.

                                       BY:     /s/ Kimberly J. Doud
                                               Kimberly J. Doud, Esquire
                                               Fla. Bar No.: 523771
                                               Email: kdoud@littler.com
                                               111 North Orange Ave., Suite 1750
                                               Orlando, FL 32810
                                               Telephone: 407.393.2900
                                               Facsimile: 407.393.2929

                                               Counsel for Defendant

                                    CERTIFICATE OF SERVICE

        I HEREBY certify that on the 24th day of February, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to the
following: Marie A. Mattox, Esquire, Marie A. Mattox, PA, 203 North Gadsden Street, Tallahassee, FL
32303 – email: marie@mattoxlaw.com; marlene@mattoxlaw.com and michelle@mattoxlaw.com.

                                               /s/Kimberly J. Doud
                                               Kimberly J. Doud, Esq.

4827-4293-2916.1 055187.1000
